Title: Orderly Book, 25 October 1758
From: Washington, George
To: 



[25 October 1758]

Camp at Loyall Hannon Wednesday October 25th—
Parole Chandois
Field Officer for to morrow Lt C. Hamilton.
Adjutant for to morrow 1st V. Regimt.
A General Court Martial to sit to morrow Morning at 9 OClock for the Triall of Lt Laughry of the 1st Battallion of Pensilvanians who is to be informd of it to prepare his defence.

Colo. Washington President
Members


Colo. Armstrong
Colo. Burd


Lt Colo. Dagworthy
Lt Colo. Lloyd


Majr Waddell
Major Jameson


Deputy Judge Advocate Lt Thompson
Lt Patterson & the other evidences To Attend the Court.
Lt Colo. Dagworthy is desird to send out Scouting Parties every day, who are to make Reports to him.
